DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2022 has been entered.
 

Response to Arguments
Applicant's arguments and amendments filed 10/23/2022 have been fully considered but they are not persuasive.  Applicant’s representative and the Examiner discussed the claim amendments on 11/15/2022.  The Examiner noted that the claim amendment “such that the streamer operates the second electronic device”.  In the Interview conducted 11/15/2022, the Examiner noted that the claim already establishes the streamer operates the second electronic device and that this amendment is redundant.  Further, regarding Applicant’s arguments where a first number of electronic devices are authorized to view, a second number of electronic devices are authorized to control the stream and only one electronic device of the second number of electronic devices have the authority to control the stream is not supported by Applicant’s own specification.  Paragraph 0011 only states that a single user can be authorized to control the streamer, while a select few authorized users have audio communication with the streamer, however, the few authorized users do not have control of the stream as previously asserted in Paragraph 0011.  A 112(a) rejection has been issued below.  The Examiner further notes that this amendment still reads on the rejection of record because the Examiner has interpreted the second number to be one user, which is consistent with the specification only teaching one user being able to control the streamer.  The rejection therefore stands.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 20-22, 24-26, 28, 30-32, 34-35 and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to independent claims 18, 28 and 37, Paragraph 0011 only states that a single user can be authorized to control the streamer, while a select few authorized users have audio communication with the streamer, however, the few authorized users do not have control of the streamer as previously asserted in prior sentence of Paragraph 0011.
The dependent claims are rejected based on their dependency to the independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 20, 24-26, 28, 30 and 33-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (U.S. Patent Application Publication 2003/0163339) in view of Davidson (U.S. Patent Application Publication 2009/0044235) in further view of Kato et al. (U.S. Patent Application Publication 2001/0033332).
	Referring to claim 18, Elliot discloses selecting, from a first electronic device associated with a user, at a first remote location, a streamer from a table displayed on the first electronic device the table comprising a list of streamers and a list of events (see Paragraph 0031-0032 and Figure 1 for a first participant capturing a live event at a first live action event using a first device and Paragraph 0039 for a subscriber selecting an event and the participant that is capturing the event from a menu (having several options) to view the live stream being captured by the participant and Paragraph 0043 for also providing a menu option to select the specific participant when more than one participant provides a different POV of the event).
	Elliot also discloses selecting, from a third electronic device associated with another user, at a second remote location (see Figure 1 for additional participants being located a second and third remote locations), the streamer (see Paragraph 0002 for multiple subscribers being able to select streamers at different remote locations) from a table displayed on the third electronic device, the table comprising a list of streamers and a list of events (see Paragraph 0039 for a subscriber selecting an event and the participant that is capturing the event from a menu (having several options) to view the live stream being captured by the participant and Paragraph 0043 for also providing a menu option to select the specific participant when more than one participant provides a different POV of the event).
	Elliot also discloses selecting, from the first electronic device, an event from the list of events (see Paragraph 0039 for a subscriber selecting an event and the participant that is capturing the event from a menu (having several options) to view the live stream being captured by the participant and Paragraph 0043 for also providing a menu option to select the specific participant when more than one participant provides a different POV of the event (the Examiner notes that the subscriber selects both the participant and the event from the menu, such as participant exploring the Arctic region)), the streamer being available to capture point-of-view (POV) video of the selected event with a second electronic device (see Paragraph 0031 for participant filming the live action event).
	Elliot also discloses selecting, from the third electronic device, the event from the list of events (see Paragraph 0039 for a subscriber selecting an event and the participant that is capturing the event from a menu (having several options) to view the live stream being captured by the participant and Paragraph 0043 for also providing a menu option to select the specific participant when more than one participant provides a different POV of the event (the Examiner notes that the subscriber selects both the participant and the event from the menu, such as participant exploring the Arctic region)), the streamer being available to capture a point-of-view (POV) video of the selected event with the second electronic device (see Paragraph 0031 for participant filming the live action event).
	Elliot also discloses connecting, from the first electronic device at the first remote location, to the second electronic device so that the second electronic device is selectively connected for audio and video communication to the first electronic device (see Paragraph 0039 for connecting the subscriber to the participant through a website using a login and password, which provides an exclusive connection (the Examiner notes that by providing a direct connection between the participant and subscriber devices through the website using the Internet, the connection is exclusive)). 
	Elliot also discloses connecting, from the third electronic device at the second remote location, to the second electronic device  (see Figure 1 for additional participants being located a second and third remote locations and Paragraphs 0034-0043 for allowing subscribers to choose one of the participants at one of the live action events 1-3) so that the second electronic device is selectively connected for audio and video communication to the third electronic device (see Paragraph 0045 for inviting additional subscribers to connect to the participant that a first subscriber is viewing).
	Elliot also discloses controlling, via the first electronic device at the remote location, the streamer operating the second electronic device to capture the POV video at the event such that the streamer operates the second electronic device (see Paragraph 0043 for the subscriber interacting with the participant through a third person relaying messages while the action is going on, guiding the participant in his actions).	
Elliot also discloses controlling, via the third electronic device at the second location, the streamer operating the second electronic device such that the streamer operates the second electronic device to capture the POV video at the event (see Paragraph 0043 for the subscriber interacting with the participant through a third person relaying messages while the action is going on, guiding the participant in his actions and further note Figure 1 for additional participants being located a second and third remote locations and Paragraphs 0034-0043 for allowing subscribers to choose one of the participants at one of the live action events 1-3).
Elliot also discloses that controlling the streamer includes sending audio signals but not video signals from at least one of the first electronic device at the first remote location and the third electronic device at the second remote location to the second electronic device such that the streamer operates the second electronic device, wherein control of the streamer includes sending audio signals but not video signals (see Paragraph 0043 for the subscriber relaying audio messages to the participant using the subscriber’s microphone (first direction of audio communication from the subscriber to the participant) and Paragraph 0048 for the subscriber sending audio to the participant through a third person using the participant’s head set).
	Elliot fails to teach that the table includes one or more rows, each rows simultaneously including a parameter related to an event, and a parameter related to a streamer allocated to the streaming the event.
	Davidson discloses a user interface that includes a table with one or more rows, each rows simultaneously including a parameter related to an event, and a parameter related to a streamer allocated to the streaming the event (see Figure 6 and Paragraphs 0065-0066).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the user interface, as taught by Elliot, using the user interface with the claimed structure, as taught by Davidson, for the purpose of providing a revenue model for the aggregation and sale of the electronic media (see Paragraphs 0003 of Davidson) and assist organization outside the news agency arena (see the bottom of Paragraph 0067 of Davidson).
	Elliot and Davidson fail to teach that a plurality of electronic devices are authorized to view the POV video of the selected event without authority to control the streamer, wherein a number of electronic devices with authority to control the streamer is less than the number of plurality of electronic devices that is allowed to view the POV video of the selected event, wherein only one electronic device of the number of electronic devices with authority to control the streamer is authorized to control the streamer at a time and that a third electronic device is authorized to control the streamer after the first electronic device has concluded controlling the streamer.
	Kato discloses that a first number of electronic devices are authorized to view the POV video of the selected event without authority to control the streamer, wherein a second number of electronic devices with authority to control the streamer is less than the first number of plurality of electronic devices that is allowed to view the POV video of the selected event, wherein only one electronic device of the second number of electronic devices with authority to control the streamer is authorized to control the streamer at a time and that a third electronic device is authorized to control the streamer after the first electronic device has concluded controlling the streamer (see Paragraphs 0002, 0023 and 0041 for only allowing a single control right to be issued, thereby allowing exclusive control of the streamer and restricting a plurality of camera client devices to control the streamer at the same time).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the streamer selection system, as taught by Elliot and Davidson, using the streamer control functionality, as taught by Kato, for the purpose of permitting one person to perform a remote operation on one of a plurality of cameras and to be usable, for example, for a video conference system, a surveillance camera system, etc. (see Paragraph 0002 of Kato).

	Referring to claim 20, Elliot also discloses that the table further comprises a list of parameters, each parameter associated with a streamer, and wherein a parameter is a measure for availability of the stream (see Paragraph 0039 for the menu including for each live action event, which live action event is currently, or will be playing, thereby identifying when the participant is or will be streaming the live action event).

	Referring to claim 24, Elliot discloses that a streamer is allocated to several events at different times (see Figure 6, Paragraph 0043 and Paragraphs 0065-0066 for Joe Smith being allocated to several events at different times).
  
	Referring to claim 25, Elliot discloses that the second electronic device comprises a streaming video camera (see Paragraph 0031).

	Referring to claim 26, Elliot discloses that the streaming video camera is implemented in a headset, the headset including a microphone (see the bottom of Paragraph 0048).

	Referring to claims 28, 30 and 34-35, see the rejection of claims 18, 20 and 24-25, respectively.

	Referring to claim 37, see the rejection of claim 18.

	
Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (U.S. Patent Application Publication 2003/0163339) in view of Davidson (U.S. Patent Application Publication 2009/0044235) in further view of Kato et al. (U.S. Patent Application Publication 2001/0033332) in further view of Clisham et al. (U.S. Patent Application Publication 2004/0119814).
	Referring to claim 21, Elliot, Davidson and Kato discloses all of the limitations of claim 18, but fails to teach disconnecting the connection between the first and second electronic devices.
	Clisham discloses disconnecting the connection between a remote and client device (see Paragraph 0116).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the connection between the subscriber and participant, as taught by Elliot, Davidson and Kato, using the disconnection functionality, as taught by Clisham, for the purpose of providing portable client devices such that a user is able to initiate a video conference from any location (see the bottom of Paragraph 0008 of Clisham).

	Referring to claim 31, see the rejection of claim 21.


Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (U.S. Patent Application Publication 2003/0163339) in view of Davidson (U.S. Patent Application Publication 2009/0044235) in further view of Kato et al. (U.S. Patent Application Publication 2001/0033332) in further view of Goose et al. (U.S. Patent Application Publication 2008/0134258).
Referring to claim 22, Elliot, Davidson and Kato discloses all of the limitations of claim 18, but fails to teach rewarding the streamer by a user of the first electronic device only for a time being controlled (viewed) by the user.
	Goose discloses rewarding the streamer by a user of the first electronic device only for a time being controlled (viewed) by the user (see the bottom of Paragraph 0072).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the connection between the subscriber and participant, as taught by Elliot, Davidson and Kato, using the reward functionality, as taught by Goose, for the purpose of increasing customer satisfaction, and for the service provider increasing revenue and decrease chum (see the bottom of Paragraph 0007 of Goose).

Referring to claim 32, see the rejection of claim 22.


Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (U.S. Patent Application Publication 2003/0163339) in view of Davidson (U.S. Patent Application Publication 2009/0044235) in further view of Kato et al. (U.S. Patent Application Publication 2001/0033332) in further view of Vitzthum et al. (U.S. Patent Application Publication 2014/0137204).
	Referring to claims 38-39, Elliot, Davidson and Kato disclose all of the limitations of claims 18, 28 and 37, respectively, as well as Davidson disclosing each row also simultaneously includes one or more parameters (see the rejection of claims 18, 28 and 37), but fails to teach parameters related to event location, parameter related to a starting time of the event and a parameter related to a cost to have the event streamed.
	Vitzthum discloses providing parameters by a live streaming system, wherein the parameters include a parameter related to event location, parameter related to a starting time of the event and a parameter related to a cost to have the event streamed (see Paragraph 0064).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the user interface, as taught by Elliot, Davidson and Kato, using the parameters, as taught by Vitzthum, for the purpose of providing online access to press conferences, concerts, opera, theater and public appearances (see Paragraph 0064).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


November 17, 2022